FILED
                            NOT FOR PUBLICATION                             FEB 02 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BEAU R. BRADLEY, DBA Bradley                     No. 10-36141
Livestock LC; WOOD’S THREE CREEK
RANCHES, LTD.; CHARLES G. WOOD,                  D.C. No. 2:08-cv-00085-RFC-
                                                 (JCL)
              Plaintiffs - Appellants,

       v.                                        MEMORANDUM *

TOM VILSACK,** in his official capacity
as Secretary of the United States
Department of Agriculture; UNITED
STATES DEPARTMENT OF
AGRICULTURE; TOM TIDWELL, in his
official capacity as Chief of the United
States Forest Service; UNITED STATES
FOREST SERVICE; DAVE MYERS, in
his official capacity as Forest Supervisor
of the Beaverhead-Deerlodge National
Forest,

              Defendants - Appellees.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
          Tom Vilsack is substituted for his predecessor, Edward T. Shafer, as
Secretary of the Department of Agriculture; Tom Tidwell is substituted for his
predecessor, Abigail R. Kimbell, as Chief of the U.S. Forest Service; Dave Myers
is substituted for his predecessor, Bruce Ramsey, as Forest Supervisor of the
Beaverhead-Deerlodge National Forest. See Fed. R. App. P. 43(c)(2).
                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                      Argued and Submitted January 10, 2012
                               Seattle, Washington

Before: GRABER, FISHER and RAWLINSON, Circuit Judges.

      Plaintiffs-Appellants Beau Bradley, Wood’s Three Creeks Ranches, Ltd.,

and Charles G. Wood (collectively “Bradley”), filed suit against the United States

to quiet title to an alleged easement to maintain and operate the Noble Lake

Reservoir within the Beaverhead-Deerlodge National Forest. The district court

granted summary judgment to the government on the ground that Bradley’s claim

was barred by the 12-year statute of limitations in the Quiet Title Act. See 28

U.S.C. § 2409a(g); Skranak v. Castenada, 425 F.3d 1213, 1216 (9th Cir. 2005).

We agree.

      At a minimum, the 1973 and 1985 special use permits issued by the United

States Forest Service to Bradley’s predecessors in interest each gave notice of the

government’s adverse property interest in the very thing Bradley claims to own –

an easement to maintain and use the Noble Lake Reservoir. The government

reserved the right to terminate the permit, and thus forbid access, in the Forest

Service’s sole discretion; charged “rent”; and included an abandonment and


                                           2
reversion provision, which required Bradley to remove the reservoir upon

abandonment, termination or revocation of the permit. See Skranak, 425 F.3d at

1216-17 (government actions that deny easement’s existence will trigger the Quiet

Title Act’s statute of limitations); McFarland v. Norton, 425 F.3d 724, 727 (9th

Cir. 2005) (claim accrued when plaintiff knew or should have known that

government claimed the right to deny plaintiff’s “historic access”).

      AFFIRMED.




                                          3